                                1 Michael R. Mordaunt, Esq., Bar No. 66911
                                  Stephanie Roundy, Esq., Bar No. 211871
                                2 RIGGIO MORDAUNT & KELLY
                                  A Professional Law Corporation
                                3 2509 West March Lane, Suite 200
                                  Stockton, CA 95207
                                4 Telephone: (209) 473-8732
                                5 Attorneys for Defendant
                                  MARIO P. SATTAH, M.D.
                                6
                                7
                                8                                   UNITED STATES DISTRICT COURT

                                9                                   EASTERN DISTRICT OF CALIFORNIA

                           10
                                     LINNIE STAGGS, as Administrator of              Case No. 2:11-CV-00414-MCE-KJN
                           11        the ESTATE OF ROBERT E. STAGGS,
                                     deceased, and MELISSA STAGGS                    APPLICATION AND DECLARATION FOR
                           12                                                        ORDER PERMITTING ATTORNEY
                                                    Plaintiff(s),                    STEPHANIE ROUNDY TO APPEAR AT THE
                           13                                                        FINAL PRETRIAL CONFERENCE AND
                                     vs.                                             ORDER
                           14
                                     DOCTOR'S HOSPITAL OF
                           15        MANTECA, INC., IVAN CLAY,
                                     Warden, TIM VIRGA, Interim Warden,
                           16        FRANK X. CHAVEZ, Warden,
                                     SHARON AUNGST, JACK ST.
                           17        CLAIR, M.D., CURTIS ALLEN, M.D.,
                                     EDWIN BANGI, M.D., JOHN KRPAN,
                           18        D.O., JONATHAN BENAK, PA,
                                     LINCOLN RUSSIN, M.D., JAMES P.
                           19        OWEN, M.D., MARIO P. SATTAH,
                                     M.D. and DOES 1 through 100,
                           20        inclusive

                           21                       Defendant(s).

                           22
                                           I, MICHAEL R. MORDAUNT, declare as follows:
                           23
                                           1.      I am an attorney licensed to practice before all of the courts of the State of
                           24
                                    California, and before the United States District Court, Eastern District of California. I am the
                           25
                                    attorney who will be handling the trial in this matter on behalf of the defendant MARIO P.
                           26
                                    SATTAH, M.D. herein.
                           27
                                           2.      According to the pretrial order, the Final Pretrial Conference (“FPTC”) must be
                           28
  Riggio, Mordaunt & Kelly
                                                                                 1
2509 W. March Lane, Suite 200
     Stockton, CA 95207
                                    APPLICATION AND DECLARATION FOR ORDER PERMITTING ATTORNEY STEPHANIE ROUNDY TO
                                    APPEAR AT THE FINAL PRETRIAL CONFERENCE
                                1 attended by at least one attorney who will conduct the trial for each party. I will not be able to
                                2 attend the FPTC because of a medical procedure that I will be undergoing on December 4, 2019,

                                3 the date of the FPTC. I have inquired as to whether it is possible to change the date of the medical
                                4 procedure, and I have been advised that it is not possible. As a result of the medical procedure that
                                                                        th
                                5 I am required to undergo on December 4 , I will not be able to personally attend the FPTC. I have
                                6 asked attorney Stephanie Roundy of my office to personally attend the conference. Ms. Roundy
                                7 has been involved extensively in the handling of this case, prepared the motions in limine and the
                                8 joint pretrial statement. She is intimately familiar with all of the issues in the case and will be
                                9 prepared to discuss all issues at the final pretrial conference.
                           10              3.      I respectfully request that the court allow Stephanie Roundy to appear at the FPTC

                           11 on behalf of MARIO P. SATTAH, M.D.
                           12          I declare under penalty of perjury under the laws of the United States of America and the State
                                                                                                    th
                           13 of California that the foregoing is true and correct. Executed this 20 day of November 2019 at
                           14 Stockton, California.
                           15
                                                                                      /s/ Michael R. Mordaunt, Esq.
                           16                                                         Michael R. Mordaunt, Esq.
                                                                                      Attorneys for Defendant
                           17                                                         MARIO P. SATTAH, M.D.

                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25

                           26
                           27
                           28
  Riggio, Mordaunt & Kelly
                                                                                 2
2509 W. March Lane, Suite 200
     Stockton, CA 95207
                                   APPLICATION AND DECLARATION FOR ORDER PERMITTING ATTORNEY STEPHANIE ROUNDY TO
                                   APPEAR AT THE FINAL PRETRIAL CONFERENCE
                                                                                 ORDER
                                1
                                2          The Court having considered the declaration of Michael R. Mordaunt regarding appearance

                                3 at the Final Pretrial Conference and finding good cause, IT IS HEREBY ORDERED THAT:
                                4          1. Attorney Stephanie Roundy is granted permission to appear on behalf of MARIO P.

                                5 SATTAH, M.D., to attend the Final Pretrial Conference on December 4, 2019, and to discuss and
                                6 argue all pretrial conference issues.
                                7          IT IS SO ORDERED.

                                8 Dated: November 25, 2019
                                9
                           10
                           11
                           12
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25

                           26
                           27
                           28
  Riggio, Mordaunt & Kelly
                                                                             3
2509 W. March Lane, Suite 200
     Stockton, CA 95207
                                    APPLICATION AND DECLARATION FOR ORDER PERMITTING ATTORNEY STEPHANIE ROUNDY TO
                                    APPEAR AT THE FINAL PRETRIAL CONFERENCE
